Exhibit 10.1

SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 31, 2019

among

GLOBAL PAYMENTS INC.,

THE OTHER BORROWERS PARTY HERETO,

THE GUARANTORS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

CAPITAL ONE, N.A.,

CITIBANK, N.A.,

FIFTH THIRD BANK,

JPMORGAN CHASE BANK, N.A.,

PNC BANK, NATIONAL ASSOCIATION,

SUNTRUST BANK,

TD BANK, N.A.,

and

MUFG BANK, LTD.,

as Co-Syndication Agents,

and

THE LENDERS PARTY HERETO

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CAPITAL ONE, N.A.,

CITIBANK, N.A.,

FIFTH THIRD BANK,

JPMORGAN CHASE BANK, N.A.,

PNC CAPITAL MARKETS LLC,

SUNTRUST ROBINSON HUMPHREY, INC.,

TD SECURITIES (USA) LLC,

and

MUFG BANK, LTD.,

as Joint Lead Arrangers

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Bookrunner



--------------------------------------------------------------------------------

SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as
of May 31, 2019 (this “Amendment”) is entered into among Global Payments Inc., a
Georgia corporation (the “Company”), the other borrowers party hereto (together
with the Company, the “Borrowers”), the Guarantors party hereto, the Lenders
party hereto, and Bank of America, N.A., as Administrative Agent. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Existing Credit Agreement (as defined below)
or the Amended Credit Agreement (as defined below), as applicable.

RECITALS

WHEREAS, the Company, the other Borrowers, the Lenders and the Administrative
Agent entered into that certain Second Amended and Restated Credit Agreement
dated as of July 31, 2015 (as amended or modified from time to time prior to the
date hereof, the “Existing Credit Agreement”); and

WHEREAS, the parties hereto agree to amend the Existing Credit Agreement as set
forth below (the Existing Credit Agreement, as amended by this Amendment, the
“Amended Credit Agreement”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.    Amendments to Existing Credit Agreement.

(a)    The following definitions are added to Section 1.01 of the Existing
Credit Agreement in the appropriate alphabetical order:

“Seventh Amendment Effective Date” means May 31, 2019.

“TSYS” means Total System Services, Inc., a Georgia corporation.

“TSYS Merger” means the merger of the Company and TSYS pursuant to and in all
material respects in accordance with the TSYS Merger Agreement.

“TSYS Merger Agreement” means the Agreement and Plan of Merger, dated as of
May 27, 2019, by and between TSYS and the Company, as may be amended, restated,
modified or supplemented from time to time.

“TSYS Merger Notes” means all outstanding debt securities issued by the Company
or any of its Subsidiaries for the purpose of financing, in whole or in part,
the TSYS Merger and any related transactions or series of related transactions
(including for the purpose of refinancing or replacing all or a portion of any
pre-existing Indebtedness of the Company, any of its Subsidiaries or TSYS or any
of its Subsidiaries); provided that (a) the release of the proceeds of such debt
securities to the Company and/or its Subsidiaries is contingent upon the
consummation of the TSYS Merger and, pending such release, such proceeds are
held in escrow and (b) if the TSYS Merger Agreement is terminated or if the TSYS
Merger is otherwise not consummated by the date specified in the definitive
documentation relating to such debt securities, such debt securities shall be
redeemed (including by satisfaction and discharge) pursuant to a “special
mandatory redemption” provision (or other similar provision) within 90 days of
such termination or such specified date (as determined by the Company in good
faith).



--------------------------------------------------------------------------------

(b)    The definition of “Excluded Property” in Section 1.01 of the Existing
Credit Agreement is amended by deleting the final “and” thereof and replacing it
with “,” and adding the following to the end of such definition:

and (o) the proceeds of the TSYS Merger Notes.

(c)    The definition of “Interest Expense” in Section 1.01 of the Existing
Credit Agreement is amended by adding the following proviso to the end of such
definition:

; provided that, for purposes of calculating the Interest Coverage Ratio, prior
to the consummation of the TSYS Merger, “Interest Expense” shall not include
interest, premium payments, debt discount, fees, charges and related expenses
payable with respect to the TSYS Merger Notes.

(d)    The definition of “Total Debt” in Section 1.01 of the Existing Credit
Agreement is amended by adding the following proviso to the end of the
definition:

; provided that, prior to the consummation of the TSYS Merger, “Total Debt”
shall not include any Indebtedness in respect of the TSYS Merger Notes.

(e)    The words “The Company shall” at the beginning of Section 6.11(a) of the
Existing Credit Agreement are amended to read “Prior to the Release Date, the
Company shall”.

(f)    The words “The Company shall” at the beginning of Section 6.11(b) of the
Existing Credit Agreement are amended to read “Prior to the Release Date, the
Company shall”.

(g)    Section 6.11(d)(i) of the Existing Credit Agreement is amended and
restated to read as follows:

(i)    Notwithstanding anything contained herein or any other Loan Document to
the contrary, all Liens in favor of the Administrative Agent on the Collateral
securing the Obligations shall be released upon the satisfaction of the
following conditions precedent (the date on which such Liens are released being
the “Release Date”): (i) receipt by the Administrative Agent of written notice
from the Company specifying the proposed Release Date (x) in the case of a
release of Collateral in connection with the consummation of the TSYS Merger, at
least three (3) Business Days prior to the Release Date, which such notice may
be conditioned on the consummation of the TSYS Merger and (y) in all other
cases, at least ten (10) Business Days prior to the Release Date; (ii) as of the
Release Date, the only Loans outstanding shall be Revolving Loans, the Existing
Term Loan, the Term A-2 Loan and any Incremental Term Loan (other than any
Incremental Term Loan structured as a term loan B); (iii) as of the Release
Date, no Default or Event of Default shall have occurred and be continuing;
(iv) as of the Release Date, there shall be no Lien on all or substantially all
of the Collateral that was pari passu to the Liens on the Collateral securing
the Obligations immediately prior to the Release Date; (v) immediately after
giving pro forma effect to the release of Collateral and all other transactions
consummated in connection therewith in contemplation of the Release Date, the
Credit Parties shall be in compliance with the Pre-Collateral Financial
Covenants computed as of the end of the period of twelve months most recently
ended for which the Company has delivered



--------------------------------------------------------------------------------

financial statements pursuant to Section 6.01(a) or (b); (vi) receipt by the
Administrative Agent of a certificate, dated the Release Date and executed by a
Financial Officer of the Company, confirming the satisfaction of the conditions
set forth in clauses (iii), (iv) and (v) above; and (vii) this Agreement shall
have been amended in accordance with Section 6.11(d)(ii) below.

(h)    Section 7.01 of the Existing Credit Agreement is amended by deleting
subsections (v) through (x) thereof and inserting in their place the following
new subsections (v) through (y):

(v)    Indebtedness in respect of the TSYS Merger Notes;

(w)    other Indebtedness not described in clauses (a) through (v) so long as on
the date of such incurrence or creation of such Indebtedness, the aggregate
principal amount of such Indebtedness does not exceed the greater of (i)
$150,000,000 and (ii) an amount equal to 15% of EBITDA as at the end of the
Company’s most recently ended Fiscal Quarter (for the twelve month period then
ended) for which financial statements have been made available, or are required
to have been made available, to the Administrative Agent prior to such date;

(x)    Indebtedness pursuant to any Permitted Refinancing of any obligations
described in clauses (a) through (w) not otherwise permitted hereunder; and

(y)    all premiums (if any), interest, fees, expenses, charges and additional
or contingent interest on obligations described in clauses (a) through (x).

(i)    Section 7.02 of the Existing Credit Agreement is amended by deleting the
word “and” at the end of subsection (h) thereof, replacing the period at the end
of subsection (i) thereof with the words “; and” and adding a new subsection
(j) immediately following Section 7.02(i) of the Existing Credit Agreement to
read as follows:

(j)    Liens on, and the deposit in escrow of, the cash proceeds of the TSYS
Merger Notes and other customary cash to secure the obligations of the issuer
thereof in the event that the TSYS Merger Agreement is terminated or the TSYS
Merger is otherwise not consummated by the date specified in the definitive
documentation relating to such debt securities.

(j)     Section 7.13(f)(iii) of the Existing Credit Agreement is amended to read
as follows:

(iii)    any document, instrument or any document, instrument or restriction
relating to Settlement Obligations, Guarantees of Settlement Obligations, or
Indebtedness incurred pursuant to Section 7.01(a), 7.01(e), 7.01(f), 7.01(m),
7.01(o), 7.01(p), 7.01(s), 7.01(u), 7.01(v), 7.01(w) or 7.01(x),

2.    Conditions Precedent. This Amendment shall be effective upon satisfaction
of the following conditions precedent:

(a)    Receipt by the Administrative Agent of counterparts of this Amendment
duly executed by the Borrowers, the Guarantors, the Required Lenders and the
Administrative Agent.



--------------------------------------------------------------------------------

(b)    Receipt by the Administrative Agent of satisfactory evidence that, after
giving effect to this Amendment, (i) the representations and warranties of the
Company and each other Credit Party contained in Article V of the Amended Credit
Agreement or any other Loan Document are true and correct in all material
respects (or in all respects if any such representation or warranty is already
qualified by materiality or reference to Material Adverse Effect) as of the date
hereof with the same effect as if made on and as of the date hereof, except to
the extent such representations and warranties expressly relate solely to an
earlier date (in which event such representations and warranties shall have been
true in all material respects (or in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) on and as of such earlier date), and (ii) no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(c)    Upon the reasonable request of any Lender, each Credit Party shall have
provided to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act and the Beneficial Ownership Regulation.

3.    Miscellaneous.

(a)    The Amended Credit Agreement and the obligations of the Credit Parties
thereunder and under the other Loan Documents are hereby ratified and confirmed
and shall remain in full force and effect according to their terms, as amended
hereby. This Amendment is a Loan Document.

(b)    Each Guarantor joins the execution of this Amendment for the purpose of
(i) acknowledging and consenting to all of the terms and conditions of this
Amendment, (ii) affirming all of its obligations under the Loan Documents, and
(iii) agreeing that this Amendment and all documents executed in connection
herewith do not operate to reduce or discharge its obligations under the
Existing Credit Agreement, the Amended Credit Agreement or the other Loan
Documents.

(c)    Each Lender party hereto represents and warrants that, after giving
effect to this Amendment, the representations and warranties of such Lender set
forth in the Amended Credit Agreement are true and correct as of the Seventh
Amendment Effective Date. Each Lender party hereto hereby agrees to comply with
the covenants applicable to such Lender set forth in the Amended Credit
Agreement.

(d)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy or other secure electronic format
(.pdf) shall be effective as an original and shall constitute a representation
that an executed original shall be delivered.

(e)    THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
The provisions of Section 10.14(b) of the Existing Credit Agreement are
incorporated herein by reference and shall apply to this Amendment and the
transactions contemplated hereby mutatis mutandis.



--------------------------------------------------------------------------------

[SIGNATURE PAGES ON FILE WITH THE COMPANY]